DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-30 of copending Application No. 17/055,375 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because for example Claims 14, 23, 25 and 26 of the instant application has identical or similar language to the combination of Claims 16, 29 and 30 of the ‘375 application.  
Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-20 of copending Application No. 17/055,019 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because for example Claims 14, 23 and 24 of the instant application has identical or similar language to the combination of Claims 11, 15 and 17 of the ‘375 application.  
Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13-24 of copending Application No. 17/054,964 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because for example Claims 14, 23 and 25 of the instant application has identical or similar language to the combination of Claims 13, 20, 23 and 24 of the ‘375 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 19-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony, Jr. et al. (US Patent 4,804,557).
Regarding Claim 14: Anthony, Jr. et al. discloses a method for automatically regulating the size of a nozzle discharge slot of a nozzle assembly (Abstract, col. 2 lines 28-43), wherein the nozzle assembly comprises a first and a second nozzle lip and a nozzle discharge slot arranged between the nozzle lips for setting in a controlled manner a thickness profile of a conveyable melt (col. 2 lines 28-37), wherein a plurality of adjusting elements is arranged at the first nozzle lip, which are coupled to a respective thermoelement, wherein the thermoelements are controllable by the regulation in such a way that the slot adjustment can be realized by the action of a mechanical force from the respective adjusting element on the first nozzle lip as a result of an expansion or contraction of the thermoelements (col. 2 lines 34-43, Claim 1), wherein an adjustment of the adjusting elements is carried out automatically based on measurement signals of at least one sensor, wherein the sensor is at least designed or arranged at the nozzle assembly in such a way that conclusions can be drawn about the thickness profile of the melt, wherein the right-hand and left-hand edge region of the melt is monitored by means of the sensor and is controlled or regulated in such a way that the respective edge region is set by adjusting the adjusting elements depending on at least the material or quality criteria or a conveying speed (col. 2 line 37- col. 3 line 4).
Regarding Claim 15: Anthony, Jr. et al. discloses the invention as described above in the rejection of Claim 14.  Anthony, Jr. et al. further discloses wherein individual adjusting elements are adjusted with a time delay (col. 2 lines 59-66).
Regarding Claims 19-21: Anthony, Jr. et al. discloses the invention as described above in the rejection of Claim 14.  Anthony, Jr. et al. further discloses wherein by means of at least electrostatics or air an edge adhesion of the melt emerging from the nozzle assembly to a casting roll occurs, wherein the edge adhesion is set by means of the regulation depending on at least the material or quality criteria or the conveying speed; wherein the edge adhesion is continuously at least monitored or detected during the operation of the nozzle assembly wherein the edge adhesion is detected by means of at least a multidimensional motorized traversing or an optical system or a temperature detection of the melt on the casting roll or sensors to determine the thickness profile of the melt (col. 1 line 60-col. 2 line 14 and col. 3 lines 5-12, neck-in effects are monitored and corrected).
Regarding Claim 22 : Anthony, Jr. et al. discloses the invention as described above in the rejection of Claim 14.  Anthony, Jr. et al. further discloses wherein the specific setting of the adjusting elements depending on at least the material or quality criteria or the conveying speed is stored or integrated as a self-learning algorithm for a renewed initial operation of the nozzle assembly (col. 3 lines 13-21).
Regarding Claim 26: Anthony, Jr. et al. discloses the invention as described above in the rejection of Claim 14.  Anthony, Jr. et al. further discloses at least a control or regulation system with a control unit for carrying out the method according to claim 14 (col. 3 lines 21-37).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony, Jr. et al. (US Patent 4,804,557).
Regarding Claims 16-18 and 24 : Anthony, Jr. et al. discloses the invention as described above in the rejection of Claim 14.  Anthony, Jr. et al. fails to specifically discloses wherein the adjusting elements are adjusted simultaneously or wherein the adjusting elements are adjusted over an equal stroke, thus enabling a parallel adjustment or wherein a simultaneous adjustment of individual or several adjusting elements occurs or wherein at least two adjusting elements are adjusted simultaneously. However, given the teachings of Anthony, Jr. et al., a person having ordinary skill in the art at the time of invention would have found such adjustments to be a matter of routine well within the skill of a routineer in the art.  Since the controlling is done automatically by a computer it is easily conceivable that more than one element could be adjusted at one time or in parallel.
Regarding Claim 23 : Anthony, Jr. et al. discloses the invention as described above in the rejection of Claim 14.  Anthony, Jr. et al. fails to specifically disclose wherein at an initial operation of the nozzle assembly for conveying the melt, the adjusting elements for subsequent regulation of the slot size are set uniquely free from play as the initial setting. However, it makes sense that they would be tight (free from play) in the original setting so as to allow for quick adjustment when the time arose.
Regarding Claim 25 : Anthony, Jr. et al. discloses the invention as described above in the rejection of Claim 14.  Anthony, Jr. et al. fails to specifically disclose wherein at least one clamping blade is respectively arranged in a right-hand and left-hand edge region of the nozzle assembly, wherein the width of the nozzle discharge slot can be variably set, wherein the method comprises the following steps, which are carried out automatically for adjusting the width of the nozzle discharge slot and for clamping the adjusting elements: - unclamping the clamping blade within the nozzle discharge slot; - displacing the clamping blade within the nozzle discharge slot; - clamping the clamping blade within the nozzle discharge slot for fixing individual adjusting elements.  However, such blades are well known in the film extrusion industry.  A person having ordinary skill in the art at the time of invention would have found such blades to be obvious and routine as being used for their intended and known purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744